DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2022 and 02/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 3, 4, 7, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Costa et al. (US 2017/0334710).
Regarding claim 1, Costa et al. teach an apparatus comprising: 
• 	a mold device die (10; Fig. 2; [0041]), comprising a device region (10; Fig. 2, [0041]), a thermally conductive film (32 of silicon nitride or aluminum nitride, one of the embodiment of the materials of the thermally conductive film in the current application paragraph [0079]; Fig. 2, [0043]), and a first mold compound (22; Fig. 2, [0041]), wherein: 
• 	the device region (10) includes a front-end-of-line (FEOL) portion (30, 20; Fig. 2, [0041, 0043]) and a back-end-of-line (BEOL) portion (62, 64, 66, 68; Fig. 2, [0057]) underneath the FEOL portion (30, 20; see Fig. 2), wherein:
	• 	the FEOL portion (30, 20) comprises an active layer (30 includes a MEMS component 34; Fig. 2, [0043]) and isolation sections (20; Fig. 2, [0041]), which surround the active layer (30) and extend vertically beyond a top surface of the active layer (the top surface of 30) to define an opening (the opening directly above 30 defined by the vertical sidewalls of 20s and the top surface of 30) within the isolation sections (20; see Fig. 2) and over the active layer (30); and  
	• 	each of the isolation sections (20) does not cover the top surface of the active layer (30; see Fig. 2);  
• 	the thermally conductive film (32) resides at least over the top surface of the active layer (30) of the FEOL portion (30, 20; see Fig. 2) within the opening (the opening directly above 30 defined by the vertical sidewalls of 20s and the top surface of 30), wherein the thermally conductive film (32) has a thermal conductivity greater than 10 W/m.K and an 
• 	the first mold compound (22) resides over the thermally conductive film (32; see Fig. 2), wherein:
	• 	silicon crystal, which has no germanium, nitrogen, or oxygen content, does not exist between the first mold compound (22) and the active layer (30; see Fig. 2); and 
• 	a multilayer redistribution structure (18; Fig. 2, [0041]) formed underneath the BEOL portion (62, 64, 66, 68) of the mold device die (10; see Fig. 2), wherein the multilayer redistribution structure (18) comprises a plurality of bump structures (the lower portion of 56; Fig. 2, [0046]), which are on a bottom surface of the multilayer redistribution structure (the bottom surface of 54; Fig. 2, [0046]) and electrically coupled to the FEOL portion (30, 20) of the mold device die (10; see Fig. 2).
Regarding claim 3, Costa et al. teach the apparatus of claim 1 wherein the thermally conductive film (32) has a higher thermal conductivity (the thermal conductivity of SiN, which is 30 W/m K, as evident from paragraph [0032] of Shimotsusa et al., US 2018/0138227) than the first mold compound (22; the thermal conductivity of 22 can be as low as about 2 W/m K; [0055]).
Regarding claim 4
Regarding claim 7, Costa et al. teach the apparatus of claim 1 wherein the thermally conductive film (32) is formed of one of a group consisting of silicon nitride, aluminum nitride, alumina, boron nitride, and a diamond-based material (silicon nitride; [0043]).
Regarding claim 9, Costa et al. teach the apparatus of claim 1 wherein: 
• the BEOL portion (62, 64, 66, 68) comprises connecting layers (62, 64, 66; Fig. 2, [0056]); 
• the FEOL portion (30, 20) further comprises a contact layer (36; Fig. 2, [0046]), wherein the active layer (30) and the isolation sections (20) reside over (above) the contact layer (36; see Fig. 2), and the BEOL portion (62, 64, 66, 68) resides underneath the contact layer (36; see Fig. 2); and 
• the multilayer redistribution structure (18) further comprises redistribution interconnections (52; Fig. 2, [0046]), wherein the plurality of bump structures (the lower portion of 56) are electrically coupled to the FEOL portion (30, 20) of the mold device die (10) via the redistribution interconnections (52) within the multilayer redistribution structure (18) and the connecting layers (62, 64, 66) within the BEOL portion (62, 64, 66, 68).
Regarding claim 13, Costa et al. teach the apparatus of claim 1 wherein the thermally conductive film (32) directly resides over the top surface of the active layer (30; see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. as applied to claim 1 above.
Regarding claim 6, Costa et al. teach wherein the thermally conductive film (32) is formed of aluminum nitride ([0043]) with a thickness between 10 nm and 5000 nm which overlaps the claimed range of between 1 µm and 20 µm, that establishes a prima facie case of obviousness.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. as applied to claim 1 above, and further in view of Costa et al. (US 2019/0013255, hereafter referred to as Costa2).
Regarding claim 15, Costa et al. teach the apparatus of claim 1 wherein the first mold compound (22) has a thermal conductivity greater than 1 W/m. K (greater than 2 W/mK; [0054]).
Costa et al. do not teach the first mold compound has a dielectric constant less than 8.
In the same field of endeavor of semiconductor manufacturing, Costa2 teaches the first mold compound (22; Fig. 3, [0047]) has a dielectric constant less than 8 (less than 7; [0047]).
. 
Claims 1 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (US 2017/0334710) in view of Costa et al. (US 2018/0166358; hereafter referred to as Costa1).
Regarding claim 1, Costa et al. teach an apparatus comprising: 
• 	a mold device die (10; Fig. 2; [0041]), comprising a device region (10; Fig. 2, [0041]), and a first mold compound (22; Fig. 2, [0041]), wherein: 
• 	the device region (10) includes a front-end-of-line (FEOL) portion (24, 20; Fig. 2, [0041-0042]) and a back-end-of-line (BEOL) portion (62, 64, 66, 68; Fig. 2, [0057]) underneath the FEOL portion (24, 20; see Fig. 2), wherein:
	• 	the FEOL portion (24, 20) comprises an active layer (24 of the silicon epitaxy layer; Fig. 2, [0042]) and isolation sections (20; Fig. 2, [0041]), which surround the active layer (24) and extend vertically beyond a top surface of the active layer (the top surface of 24) to define an opening (the opening directly above 24 defined by the vertical sidewalls of 20s and the top surface of 24) within the isolation sections (20; see Fig. 2) and over the active layer (24); and  
	• 	each of the isolation sections (20) does not cover the top surface of the active layer (24; see Fig. 2);  
• 	the first mold compound (22), wherein:

• 	a multilayer redistribution structure (18; Fig. 2, [0041]) formed underneath the BEOL portion (62, 64, 66, 68) of the mold device die (10; see Fig. 2), wherein the multilayer redistribution structure (18) comprises a plurality of bump structures (the lower portion of 56; Fig. 2, [0046]), which are on a bottom surface of the multilayer redistribution structure (the bottom surface of 54; Fig. 2, [0046]) and electrically coupled to the FEOL portion (24, 20) of the mold device die (10; see Fig. 2).
Costa et al. do not teach a thermally conductive film, the thermally conductive film  resides at least over the top surface of the active layer of the FEOL portion within the opening, wherein the thermally conductive film has a thermal conductivity greater than 10 W/m.K and an electrical resistivity greater than 1E5 Ohm-cm; and the first mold compound resides over the thermally conductive film.
In the same field of endeavor of semiconductor package, Costa1 teaches a thermally conductive film (20; Fig. 1, [0028]), the thermally conductive film (20) resides at least over the top surface of the active layer (24; Fig. 1, [0029]) of the FEOL portion (24, 18; Fig. 1, [0028-0029]), within the opening (the opening directly above 24 defined by the vertical sidewalls of 18s and the top surface of 24), wherein the thermally conductive film (20) has a thermal conductivity between 5 W/m.K and 5000 W/m.K ([0033]) which overlaps the claimed range of greater than 10 W/m.K, that establishes a prima facie case of obviousness, and an electrical resistivity greater than 1E6 Ohm-cm ([0033]) which overlaps the claimed range of greater than 1E5 Ohm-cm, that establish a prima facie case of obviousness; and the first mold compound (22; Fig. 1, [0028]) resides over the thermally conductive film (20).

Regarding claim 11, Costa et al. teach the apparatus of claim 1, wherein the active layer (24), side surfaces of the isolation sections (20) and the top surfaces of the isolation sections (20).
Costa et al. do not teach the thermally conductive film continuously resides over the top surface of the active layer and side surfaces of the isolation sections within the opening, and the top surfaces of the isolation sections.
In the same field of endeavor of semiconductor manufacturing, Costa1 teaches the thermally conductive film (20; Fig. 1, [0028]) continuously resides over the top surface of the active layer (24) and side surfaces of the isolation sections (18) within the opening (the opening directly above 24 defined by the vertical sidewalls of 20s and the top surface of 24), and the top surfaces of the isolation sections (18; see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Costa et al. and Costa1 and to further insert the thermally conductive layer between the first mold compound and the underlying layers of Costa et al., because the thermal conductive layer can improve heat dissipation as taught by Costa1 ([0034]). 
Regarding claim 12, Costa et al. teach the apparatus of claim 1 wherein the mold device die (10) further comprises a passivation layer (26; Fig. 1, [0042]) over the top surface of the 
Costa et al. do not teach the thermally conductive film directly resides over the passivation layer.
In the same field of endeavor of semiconductor manufacturing, Costa1 teaches the thermally conductive film (20) directly resides over the passivation layer (28; Fig. 1, [0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Costa et al. and Costa1 and to further insert the thermally conductive layer between the first mold compound and the underlying layers of Costa et al., because the thermal conductive layer can improve heat dissipation as taught by Costa1 ([0034]). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. and Costa1 as applied to claim 1 above, and further in view of Oka et al. (US 2010/0003803).
Regarding claim 2, Costa et al. teach wherein the active layer (24) is formed from a silicon epitaxial layer (24 of the silicon epitaxy layer; Fig. 2, [0042]).
Costa et al. do not teach the active layer is formed from a strained silicon epitaxial layer, in which a lattice constant of silicon is greater than 5.461 at a temperature of 300K.
In the same field of endeavor of semiconductor manufacturing, Oka et al. teach the active layer (a strained Si substrate for MOSFET; [0002]) is formed from a strained silicon epitaxial layer (epitaxially grown strained Si layer; [0014]).

Oka et al. do not teach in which (the strained silicon epitaxial layer) a lattice constant of silicon is greater than 5.461 at a temperature of 300K.
Parameters such as the lattice constant of the strained silicon epitaxial layer in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance ([0002] of Oka et al.).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the lattice constant of the strained silicon epitaxial layer within the range as claimed at a temperature of 300K in order to achieve the desired device performance ([0002] of Oka et al.).

Response to Arguments
Applicant’s amendments, filed 08/26/2021, overcome the rejection to claims 14 under 35 U.S.C. 112.  The rejection to claim 14 under 35 U.S.C. 112 is withdrawn.
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/26/2022